Citation Nr: 0515412	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  98-00 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from June 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  (The appellant has since relocated to an 
area served by the RO in Atlanta, Georgia.)  In that 
determination, the RO denied the appellant's claim of 
entitlement to service connection for PTSD and increased to 
20 percent the evaluation assigned to his service-connected 
left shoulder injury.  The appellant disagreed with the 
denial of service connection for PTSD and this appeal ensued.  

The appellant did not specifically disagree with the 20 
percent evaluation assigned to the left shoulder injury or 
with the effective date of the award.  Although the RO issued 
a statement of the case in November 1997 that addressed the 
rating to be assigned to the left shoulder injury, and though 
the appellant has argued the rating should have been assigned 
earlier, these issues have not been perfected for appellate 
review.  

In his December 1997 substantive appeal, the appellant 
requested a hearing before the Board in Washington, D.C.  By 
a February 2005 letter, the Board informed the appellant of a 
hearing scheduled for April 26, 2005, at 9:00 a.m. at the 
Board's offices in Washington.  The appellant did not report 
for the hearing.  His request for a hearing is deemed to have 
been withdrawn.  38 C.F.R. § 20.704(d) (2004)  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.  




REMAND

The appellant contends he has PTSD that is related to his 
service in Vietnam.  The record includes various diagnoses of 
PTSD beginning in the 1990s.  The record also includes 
portions of the appellant's service personnel records that 
show he was assigned to Vietnam from December 1968 to October 
1969 with the "H&S Co. BLT 2/26, 9th Marine Division, Fleet 
Marine Force Pacific", and that he participated in Operation 
Valiant Hunt in December 1968 and January 1969; Operation 
Bold Mariner in January 1969; Operation Linn River in January 
and February 1969; Operation Taylor Common in February 1969; 
Operation Brave Armada I & II, Quang Nam Province, in March 
1969; the defense of DaNang from March to June 1969; 
Operation Brave Armada in July and August 1969; and in the 
defense of DaNang from August to October 1969.  His military 
specialty was "mortarman".  

He separated from service in March 1970 with a left shoulder 
disability, manifested by recurrent dislocations that 
apparently began in Vietnam.  This disability is documented 
by the service medical records and recorded in a Medical 
Evaluation Board report of February 1970, which showed 
diagnoses of recurrent left shoulder dislocation, status post 
repair of the left shoulder, and superficial postoperative 
wound infection of the left shoulder.  There is no indication 
in these service records of a gunshot or shrapnel wound to 
the left shoulder, or of an award of a Purple Heart Medal.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  It generally requires medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004); Pond v. West, 12 Vet. 
App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The establishment of service connection for PTSD has specific 
requirements, including (1) medical evidence diagnosing the 
condition in accord with 38 C.F.R. § 4.125(a) (2003); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service  stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the appellant 
engaged in combat with the enemy and the claimed stressor was 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor was consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
appellant's lay testimony alone could establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003) and 38 C.F.R. § 4.125 (2003) (requiring 
PTSD diagnoses to conform to the criteria in AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen (Douglas) v. Brown, 10 Vet. App. 
128 (1997).  See also 67 Fed. Reg. 10,330 (Mar. 7, 2002) (VA 
amended regulations effective March 7, 2002 - inapplicable in 
this case - clarifying the type of evidence relevant for 
corroboration of allegations of a stressor resulting from a 
personal assault).  

The service personnel records are not complete and are 
necessary to fully assess the claim.  The RO had asked the 
National Personnel Records Center (NPRC) to provide these 
records, and that agency responded the records were with the 
Board for the Correction of Naval Records (BCNR).  It does 
not appear that follow-up inquiries were made of the BCNR.  
The record also indicates the appellant is in receipt of 
disability benefits from the Social Security Administration 
(SSA), and these records would be helpful in understanding 
the course of the appellant's claimed disability.  Using this 
information and any additional information that may be 
obtained from the appellant, the RO should determine whether 
the appellant engaged in combat and, if not, seek 
verification of the claimed stressful service from the Center 
for Unit Records Research (CURR).  Following this 
development, the RO may - if necessary to substantiate the 
claim - afford the appellant a VA examination to determine 
the nature of the claimed PTSD.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  Contact the National Personnel 
Records Center (NPRC) and the Board for 
the Correction of Naval Records (BCNR) 
and obtain copies of the appellant's 
complete service personnel file and the 
results of any action by BCNR.  Associate 
all documents obtained with the claims 
file.  

2.  Obtain from the Social Security 
Administration (SSA) copies of all SSA 
decision(s) concerning the appellant, and 
copies of the medical evidence supporting 
the decision(s).  Associate all documents 
obtained with the claims file.  

3.  Ask the appellant to provide a 
detailed description of the specific 
stressors he claims as the predicate to 
PTSD.  The information provided should 
include specific dates, times, and places 
of the claimed incident(s), the names of 
other individuals involved, and whether 
the incident(s) were combat-related.  
Associate all documents obtained with the 
claims file.  

4.  Using the information obtained from 
paragraphs (1) through (3), as well as 
all other information in the claims file, 
prepare a summary of the claimed 
stressors and make a determination as to 
whether the appellant engaged in combat 
with the enemy.  

a.  If so, then his alleged stressors are 
to be accepted as accurate.  

b.  If not, then contact the CURR and ask 
it to verify the appellant's claimed 
stressors using the information provided 
by the appellant and in the claims file.  
The RO should provide CURR with a summary 
of the claimed stressors and with the 
information provided by the appellant in 
his various statements describing his 
alleged stressors.  If CURR is not able 
to verify the alleged stressors, or if 
the information provided by the appellant 
is not specific enough to permit 
verification, then ask CURR to provide 
any information in its possession (such 
as unit histories, or after-action or 
lessons-learned reports) regarding the 
activities of the "H&S Co. BLT 2/26, 9th 
Marine Division, Fleet Marine Force 
Pacific" (the appellant's unit) from 
December 1968 to October 1969.  Associate 
all communications with CURR and all 
documents received from CURR with the 
claims file.  

5.  Following any additional development 
deemed appropriate - for example, if 
necessary to substantiate the claim, a VA 
examination to determine the nature of 
the claimed PTSD and its relationship to 
any verified stressor(s) - the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



